Citation Nr: 0937288	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant 
from exposure to asbestos.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
February 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

When this matter was initially before the Board in March 
2007, the Board denied the Veteran's claim of entitlement to 
an initial disability rating in excess of 30 percent for 
bilateral calcified pleural plaquing, resultant from exposure 
to asbestos.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a May 2008 order, granted the parties' 
April 2008 joint motion for remand, vacating the Board's 
March 2007 decision and remanding the case for compliance 
with the terms of the joint motion.  In the joint motion, the 
parties agreed that in the March 2007 decision, the Board 
failed to discuss how a VA Compensation and Pension (C&P) 
examination report, signed by a physician's assistant and 
showing no sign of having been transmitted by Compensation 
and Pension Record Interchange (CAPRI), can be adequate for 
rating purposes.

In a written statement, dated in June 2008, the Veteran's 
representative raised the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

This case was again before the Board in July 2008 when it was 
remanded for further development.  After completion of the 
development requested, the case was returned to the Board and 
the Veteran's claim of entitlement to an initial evaluation 
in excess of 30 percent disabling for bilateral calcified 
pleural plaquing, resultant from exposure to asbestos, was 
again denied in a Board decision dated in December 2008.  The 
Veteran appealed the Board's decision to the Court, which in 
a June 2009 order, granted the parties' June 2009 joint 
motion for remand, vacating the Board's December 2008 
decision and remanding the case for compliance with the terms 
of the joint motion.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 30 percent disabling for bilateral calcified 
pleural plaquing, resultant from exposure to asbestos.

In the Joint Motion for Remand, dated in June 2009, the 
parties agreed that the RO failed to provide the Veteran with 
a copy of the results of a VA Compensation and Pension (C&P) 
examination performed in September 2008 pursuant to a request 
submitted by the Veteran's representative in the same month.  
The parties noted that "before relying on any additional 
evidence developed [on remand], the Board should ensure that 
[the a]ppellant is given notice thereof and an opportunity to 
respond thereto."  Newday v. Peake, 22 Vet. App. 262, 264-65 
(2008).  The parties further noted that the failure of the 
Board to provide the Veteran a copy of the report of the 
September 2008 medical opinion violated the fair process 
principle underlying Thurber v. Brown, 5 Vet. App. 119, 
223(1993).  The parties agreed that the decision of the Board 
should be vacated and the case remanded to the Board for 
further consideration.

The Board notes "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, the Board 
remands this case for a copy of the report of the results of 
the September 2008 VA medical examination to be forwarded to 
the Veteran and his representative's at their respective 
addresses on file.

In addition, in September 2009 the Veteran via his 
representative submitted a report of a private pulmonary 
function test (PFT) performed in May 2009.  This evidence was 
received without a waiver of consideration by the agency of 
original jurisdiction, the RO.  The RO has not readjudicated 
the issues in light of the new evidence and has not issued a 
supplemental statement of the case (SSOC) subsequent to its 
receipt.

As a result of the foregoing, the Board cannot consider 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.37, 20.1304 (2008).

The Board notes that 38 C.F.R. § 4.96 requires that post-
bronchodilator measurements be used when evaluating the 
Veteran's pulmonary condition.  As such, while the results of 
the private PFT dated in May 2009 reveal that the Veteran's 
condition has become more severe, they are insufficient for 
rating purposes as they do not indicate that the testing was 
performed after administration of a bronchodilator and, 
therefore, the Veteran must be afforded a VA medical 
examination to assess the current nature of the Veteran's 
condition.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2008).

The most recent VA examination evaluating the Veteran's 
bilateral calcified pleural plaquing, resultant from exposure 
to asbestos, was performed in September 2008.  As noted 
above, since that time, in September 2009 the Veteran via his 
representative submitted a report of a PFT performed in May 
2009.  The PFT report indicated that the Veteran was 
diagnosed with "severe restriction" and, therefore, reveals 
that the Veteran's condition is more severe than when 
examined in September 2008.  As such, the Board has no 
discretion and must remand this matter to afford the Veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
bilateral calcified pleural plaquing.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

Review of the claims folder reveals that the Veteran receives 
consistent care at the VA Medical Center (VAMC) in Las Vegas, 
Nevada, and the VA Outpatient Clinic (OPC) in Henderson, 
Nevada.  The most recent medical treatment records associated 
with the claims folder are dated in February 2008.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain VA clinical records 
pertaining to treatment of the Veteran that are dated since 
February 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Forward a copy of the report of the 
results of the September 2008 VA medical 
examination to the Veteran and his 
representative's at their respective 
addresses on file.

2.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
from February 2008.  Any additional 
pertinent records identified by the 
appellant during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the appellant, and associated with 
the claims file.

3.  After completion of the above, 
arrange for the Veteran to be examined by 
a pulmonologist to determine the current 
status of his service-connected bilateral 
calcified pleural plaquing, resultant 
from exposure to asbestos.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed in 
conjunction with the examination.  The 
examiner must indicate in the examination 
reports that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiners, 
including pulmonary function tests, 
should be performed.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached in a legible report.

4.  Thereafter, the AMC should 
readjudicate the Veteran's claim. If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



